[Cite as Meyer v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-3635.]



                                      Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




JOHN MEYER

       Plaintiff

       v.

OHIO DEPT. OF REHABILITATIONS AND CORRECTIONS

       Defendant

        Case No. 2009-06907-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



        {¶ 1} Plaintiff, John Meyer, a former inmate under the custody of defendant,
Department of Rehabilitation and Correction (DRC), and formerly incarcerated at the
Pickaway Correctional Institution (PCI), filed this claim alleging three separate causes of
action against defendant. Initially, plaintiff claimed that he was held by defendant for a
period of one day beyond the expiration of his criminal sentence for breaking and
entering and possession of criminal tools.               Plaintiff stated that: “I was released on
August 13, 2007; one day longer than I was sentenced to.” Plaintiff essentially asserted
that he was falsely imprisoned by DRC for a period of one day. Secondly, plaintiff
maintained that his television set and fan were confiscated by PCI staff and not
returned. Thirdly, plaintiff contended that he was refused dental treatment by the dentist
at PCI and consequently lost a tooth as a result of not being provided with needed
dental care.        Plaintiff seeks damages in the amount of $500.00 for his false
imprisonment claim, $100.00 for his property loss claim, and $1,500.00 for his medical
claim involving lack of dental treatment. Plaintiff filed this claim on August 13, 2009.
The filing fee was paid.
        {¶ 2} Defendant denied liability on all three causes of action forwarded by
plaintiff.   Defendant explained that plaintiff received a six-month sentence on his
criminal convictions which is calculated as a sentence of 182.5 days. Defendant further
explained that plaintiff was admitted to DRC custody on March 23, 2007 with 38 days
credit and was released from custody on August 13, 2007 upon expiration of his
sentence of 182.5 days.       In regard to the property loss claim and medical claim,
defendant has asserted that “[p]laintiff has provided no detail” to investigate or respond
to these claims. Defendant advised that plaintiff did not file any grievances or notify any
DRC personnel about property loss or lack of dental care.
        {¶ 3} R.C. 2743.16(A) provides:
        {¶ 4} “Subject to division (B) of this section, civil actions against the state
permitted by sections 2743.01 and 2743.20 of the Revised Code shall be commenced
no later than two years after the date of accrual of the cause of action or within any
shorter period that is applicable to similar suits between private parties.” (Emphasis
added.)
        {¶ 5} The applicable statute of limitations for a cause of action which alleges false
imprisonment is R.C. 2305.11(A), and it requires that an action for false imprisonment
be commenced within one year after its accrual. See Mickey v. Ohio Dept. of Rehab. &
Corr., Franklin App. No. 02AP-539, 2003-Ohio-90; Haddad v. Dept. of Rehab. & Corr,
Franklin App. No. 01AP-1130, 2002-Ohio-2813. As a general rule, a claim for false
imprisonment accrues upon plaintiff’s release from confinement. It is undisputed that
plaintiff was released from DRC custody on August 13, 2007 and his complaint was filed
on August 13, 2009. Consequently, plaintiff’s claim for false imprisonment is barred by
the one-year statute of limitations as a matter of law. Accordingly, plaintiff’s claim for
false imprisonment is dismissed.
        {¶ 6} The applicable statute of limitations for a dental claim is found in R.C.
2305.113. [R.C.2305.11.3] R.C. 2305.113(A) states: “. . . an action upon a . . . dental .
. . claim shall be commenced within one year after the cause of action accrued.” The
allegations presented in the instant action constitute a dental claim, specifically refusal
by dental professionals to provide dental treatment to plaintiff.
        {¶ 7} [R.C. 2305.11.3] R.C. 2305.113(E)(6) states:
       {¶ 8} “‘Dental claim’ means any claim that is asserted in any civil action against a
dentist, or against any employee or agent of a dentist, and that arises out of a dental
operation or the dental diagnosis, care, or treatment of any person.             ‘Dental claim’
includes derivative claims for relief that arise from a dental operation or the dental
diagnosis, care, or treatment of a person.”
       {¶ 9} Defendant, in the instant claim, is subject to suit for a dental claim.
Plaintiff’s cause of action accrued at sometime prior to August 13, 2007 when he
alleged that he was refused access to dental care. Therefore, the court that concludes
plaintiff’s claim falls outside the specific statute of limitations for filing dental claims (one
year) since the present action was not commenced until August 13, 2009.                     The
determination is that plaintiff’s claim was not timely filed and is consequently, dismissed.
       {¶ 10} Assuming plaintiff’s claim for property loss is timely filed, the court
concludes that plaintiff has failed to produce sufficient evidence to support his
allegations that his television set and fan were wrongly confiscated. For plaintiff to
prevail on a claim of negligence, he must prove, by a preponderance of the evidence,
that defendant owed him a duty, that it breached that duty, and that the breach
proximately caused his injuries. Armstrong v. Best Buy Company, Inc., 99 Ohio St. 3d
79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio
St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707. Plaintiff has the burden of proving, by a
preponderance of the evidence, that he suffered a loss and that this loss was
proximately caused by defendant’s negligence.             Barnum v. Ohio State University
(1977), 76-0368-AD.
       {¶ 11} Although not strictly responsible for a prisoner’s property, defendant had at
least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD. Plaintiff has
failed to prove a causal connection between any property loss and any breach of duty
owed by defendant in regard to protecting inmate property. Druckenmiller v. Mansfield
Correctional Inst. (1998), 97-11819-AD.             Plaintiff has failed to prove, by a
preponderance of the evidence, that his television set and fan were lost as a proximate
result of any negligent conduct attributable to defendant. Fitzgerald v. Department of
Rehabilitation and Correction (1998), 97-10146-AD.
                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JOHN MEYER

        Plaintiff

        v.

OHIO DEPT. OF REHABILITATIONS AND CORRECTIONS

        Defendant

        Case No. 2009-06907-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant in regard to the property loss claims. The false imprisonment claim and
the dental claim are DISMISSED with prejudice. Court costs are assessed against
plaintiff.



                                                 ________________________________
                                                 MILES C. DURFEY
                                                 Clerk

Entry cc:
John Meyer                     Gregory C. Trout, Chief Counsel
8969 Applewood Drive           Department of Rehabilitation
Cincinnati, Ohio 45236         and Correction
                               770 West Broad Street
                               Columbus, Ohio 43222
RDK/laa
3/3
Filed 3/30/10
Sent to S.C. reporter 8/6/10